Citation Nr: 1314125	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-20 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left hip degenerative joint disease, to include as secondary to service-connected residuals of a right pelvis fracture with right hip degenerative joint disease.  

2.  Entitlement to service connection for lumbar disc disease, to include as secondary to service-connected residuals of a right pelvis fracture with right hip degenerative joint disease.   

3.  Entitlement to a rating in excess of 10 percent for residuals of a right pelvis fracture with right hip degenerative joint disease.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Elliott L. Dozier, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active military service from April 1965 to March 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left hip degenerative joint disease and lumbar disc disease; increased the rating for residuals of a right pelvis fracture with right hip degenerative joint disease to 10 percent effective November 23, 2005; and denied entitlement to a TDIU rating.  

In November 2010 the Veteran testified at a Travel Board hearing in St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of service connection for left hip and lumbar spine disorders, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  In March 2011 the Board remanded the issue of an increased rating for right pelvis fracture with right hip degenerative joint disease for provision to the Veteran of a VA examination, which was duly scheduled, more than once, in 2012; however, the Veteran did not keep the scheduled appointments, and has offered no cause for not showing.

2.  Based on the evidence of record, the Veteran's right pelvis fracture with right hip degenerative joint disease has been productive of pain on abduction limited to 20 degrees at worst, and pain on flexion limited to 90 degrees at worst, throughout the appeal period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right pelvis fracture with right hip degenerative joint disease have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a February 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as prescribed by the facts and circumstances in this case.  Treatment records have been obtained and are in the claims file and electronic Virtual VA file.  The Veteran was also afforded a VA examination, and the Board has reviewed this evidence and finds it to be adequate for rating purposes.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  In addition, the Veteran testified regarding his claim for an increased rating before the undersigned Veterans Law Judge in a November 2010 Travel Board hearing.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the 2010 Board hearing the Veteran was ably assisted by a private attorney.  The attorney, and the Veterans Law Judge, asked questions to ascertain the severity of the Veteran's service-connected right pelvis/hip disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Additionally, the Veteran has demonstrated actual knowledge of what was needed for the claim to be granted, as evidenced by the questioning pursued by his attorney at the hearing.  Neither the attorney nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that no further action pursuant to Bryant is necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

The Board also notes that actions requested in the prior remand have been undertaken to the extent possible.  In this regard, the Veteran was asked to identify all of the VA facilities where he has received treatment for his hip since 2007.  Such information was requested from the Veteran in May and September 2011 letters that were also mailed to his attorney.  Neither the Veteran nor his attorney provided the requested information.  Nevertheless, the RO did obtain VA treatment records from various facilities.  Additionally, the Veteran was scheduled for a VA examination on several occasions in 2012 but he failed to report and/or refused to report.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting medical literature and medical and professional opinions to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Increased rating 

In a rating decision in July 1970 the RO granted service connection for residuals of a fractured pelvis and assigned a 0 percent rating.

In November 2005 the Veteran filed a claim for a compensable rating for his service-connected right pelvis/hip disability.

On VA examination in June 2007 the Veteran complained of constant and progressive pain in the lateral aspect of the right hip, which he said was worsened by cold damp weather; walking; and weight bearing.  He further stated that he had difficulty with stairs, was unable to squat, and was unable to stand for more than 20 minutes or walk for more than a quarter of a mile.  He denied any treatment, but admitted to occasional use of a cane.  Physical examination of the right hip found no crepitus, deformity, erythema, effusion, or instability of the right hip, but there was tenderness.  Range of motion testing found flexion from 0 to 105 degrees, with pain at 90 degrees; extension from 0 to 20 degrees, with pain at 15 degrees; abduction from 0 to 20 degrees, with pain at 20 degrees; adduction from 0 to 20 degrees, with pain at 20 degrees; internal rotation from 0 to 25 degrees, with pain at 25 degrees; and external rotation from 0 to 40 degrees, with pain at 40 degrees.  There was no additional range of motion loss due to pain, weakness, fatigue, incoordination, or lack of endurance following repetitive use.

In a rating decision in August 2007 the RO increased the rating from 0 to 10 percent effective November 23, 2005.  The Veteran has appealed for a higher rating.  

In a November 2010 Travel Board hearing the Veteran's attorney stated that the Veteran had very severe limited range of motion, and asked that the Veteran be afforded a new examination.

VA treatment records throughout the relevant period note complaints of hip pain and findings of mild degenerative changes on radiograph testing. 

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran's right hip/pelvis disability has been rated under Diagnostic Code 5253 throughout the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  Under Diagnostic Code 5253, a 10 percent is warranted for limitation of rotation of the affected leg (with an inability to "toe-out" more than 15 degrees), or for limitation of adduction causing an inability to cross legs; and a 20 percent rating is warranted for limitation of abduction resulting in motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

In addition, limitation of extension of the thigh to 5 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Also, the following ratings are assignable based upon the varying degrees of limitation of flexion of the hip: 10 percent for limitation of flexion to 45 degrees, 20 percent for limitation of flexion to 30 degrees, 30 percent for limitation of flexion to 20 degrees, and 40 percent for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Normal flexion of the hip ranges from 125 degrees to zero degrees, and normal abduction of this joint ranges from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

Preliminarily, the Board notes that while this appeal stems from an August 2007 rating decision (which increased the rating for the Veteran's service-connected right disability to 10 percent), the Veteran has not reported for a VA examination since June 2007.  

During his 2010 Board hearing the Veteran's attorney asked that the Veteran be afforded a new VA examination, and in its March 2011 remand the Board directed that the Veteran be scheduled for a new VA examination.  The Board also advised the Veteran during his hearing that he should keep VA apprised of his address for VA examination purposes.  Pursuant to the Board's March 2011 remand, the Veteran was scheduled on more than one occasion in 2012 for a VA examination, but he failed to report, and has provided no reason for such failure.

In November 2012 the Veteran and his representative were sent a Supplemental Statement of the Case that was mailed to the Veteran's address of record, which noted that the Veteran had failed to report for his scheduled VA examination.  Neither the Veteran nor his attorney responded to the Supplemental Statement of the Case, and it has not been returned as undeliverable by the U.S. Post Office.  

VA's duty to assist the Veteran in the development of his claim is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  See also 38 C.F.R. § 3.655.  It is incumbent upon a veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).

The governing regulation (38 C.F.R. § 3.655) is clear that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with paragraph (b) of this section.  See 38 C.F.R. § 3.655(b) (providing that when a claimant fails to report for an examination scheduled in conjunction with a claim for an increase, the claim shall be denied).  Examples of good cause include, but are not limited to, the illness or hospitalization of a claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  

Here, the Veteran failed to report for a scheduled VA examination essential to the development of his claim and he has not demonstrated or set forth good cause for such failure.  In letters dated in May and July 2012 and addressed to the Veteran at his address of record, the Veteran was notified that he was being scheduled for a VA examination, and in May, and again in July, 2012, he was scheduled for a VA examination but failed to show or otherwise contact VA regarding rescheduling appointments.  Additionally, the RO cited to the Veteran's failure to report for the VA examination in the November 2012 Supplemental Statement of the Case, which was sent to the Veteran's latest address of record, and to his attorney; and which has not been returned as undeliverable.  Notwithstanding this, the Veteran has made no attempt to follow up on his current claim or otherwise explain to the RO why he failed to report for the scheduled VA examinations; and there is no evidence that the Veteran had good cause in his failure to report for the scheduled VA examinations.  Neither he, nor his attorney, has offered any explanation as to why he failed to appear for these examinations.  However, notwithstanding the provisions of 38 C.F.R. § 3.655(b), which call for denial of a claim for an increased rating where a veteran fails to keep his scheduled appointment without good cause, the Board will consider this Veteran's claim based on the evidence of record.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's right pelvis/hip disability is appropriately evaluated as 10 percent disabling.  The objective medical evidence of record does not show limitation of abduction resulting in loss of motion beyond 10 degrees so as to support an evaluation in excess of the 10 percent presently assigned for the Veteran's right pelvis/hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  See also DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Also, flexion of the right hip has been shown to be, at worst, to 90 degrees, with objective evidence of pain; and extension of the right hip has been shown to be, at worst, to 15 degrees with objective evidence of pain.  According to the 2007 examination findings, there is no additional loss of range of motion due to pain, weakness, fatigue, incoordination, or lack of endurance following repetitive use.  38 C.F.R. § 4.71a, Diagnostic Codes 5251-5252.  Moreover, VA treatment records do not reveal findings or limitation of motion to support a rating higher than 10 percent.  

Further, the Veteran has not been diagnosed with ankylosis, flail joint, or impairment of the femur to warrant consideration of a higher rating under Diagnostic Codes 5250, 5254, or 5255.

As regards the Veteran's lay allegations, the Board concludes that the medical findings of record are of greater probative value than the Veteran's subsequent allegations regarding the severity of his service-connected right pelvis/hip disability, particularly in light of the Veteran's failure to report for reexamination.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for residuals of a right pelvis fracture with right hip degenerative joint disease at all times during the appeal period; the benefit of the doubt doctrine is in turn not applicable (38 C.F.R. § 4.3); and a staged rating is in turn not warranted (Hart, 21 Vet. App. 505).  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 



ORDER

A rating higher than 10 percent for right pelvis fracture with right hip degenerative joint disease disability is denied.


REMAND

In March 2011 the Board remanded the issues of service connection for a lumbar spine and left hip disorder, including as secondary to service-connected right hip disability, for provision to the Veteran of a VA examination and opinion.  Pursuant to the Board's remand directives the Veteran was duly scheduled, on more than one occasion, for the requested examination, and notice of the scheduled examination was sent to the Veteran at his address of record.  Unfortunately, the Veteran, without good cause, failed to report for his scheduled examination.  

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, as this Veteran apparently has long time issues with drifting/homelessness, and it may be possible for an opinion to be obtained based on the evidence of record, the Board will send the claims file for an opinion.  

As the Veteran's appeal for TDIU may be impacted by the outcome of the claims being remanded, it is inextricably intertwined with the pending claims for service connection for a left hip and low back disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Accordingly, the TDIU issue is being remanded as well. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to advise VA where he has obtained VA treatment for his left hip and back since August 2012.  Obtain the relevant VA treatment records identified.  

2.  After the above has been completed to the extent possible, forward the Veteran's claims file to a VA physician for review.  After reviewing the record, the examiner is asked to respond to the following: 
  
a. For the low back disability: (1) Is it more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the Veteran's diagnosed low back disability had its onset in service or is related to an incident in service?  Please explain the reasons for the conclusions.

(2) If not, is it more likely, less likely, or at least as likely as not that the Veteran's service-connected right pelvic fracture with degenerative joint disease of the right hip caused the Veteran's low back disability?  Please explain the reasons for the conclusions.

(3) If not caused by the service connected right pelvis/right hip disability, is the Veteran's low back disability permanently worsened beyond normal progression (aggravated) by the service connected right pelvis/hip disability?  If the physician concludes that the low back disability is aggravated by the right pelvis/right hip disability, the examiner should attempt to determine the baseline level of disability prior to the aggravation and quantify the degree of aggravation caused by the service connected right pelvis/right hip disability. 

b. For the left hip disability: (1) Is it more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the Veteran's diagnosed left hip disability had its onset in service or is related to an incident in service?  Please explain the reasons for the conclusions.

(2)  If not, is it more likely, less likely, or at least as likely as not that the Veteran's service-connected right pelvic fracture with degenerative joint disease of the right hip caused the Veteran's left hip disability?  Please explain the reasons for the conclusions.

(3)  If not caused by the service connected right pelvis/right hip disability, is the Veteran's left hip disability permanently worsened beyond normal progression (aggravated) by the service connected right pelvis/hip disability?  If the physician concludes that the left hip disability is aggravated by the right pelvis/right hip disability, the examiner should attempt to determine the baseline level of disability prior to the aggravation and quantify the degree of aggravation caused by the service connected right pelvis/right hip disability.

c. If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

3.  After completion of the above, readjudicate the appeals for service connection and the appeal for TDIU.  If the benefits sought remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case and provide an appropriate period of time for response.  Then, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


